IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50904
                        Conference Calendar



RUSSELL EUGENE GALER, II,

                                           Plaintiff-Appellant,

versus


ROBERT A. BROCK, Northern Region Medical
Director, Texas Department of Criminal
Justice; JASON CALHOUN, Dr.; J. LAWSON,
Major; BOYKIN, Captain; GEBERT, Mr.,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-00-CV-223
                       --------------------
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges

PER CURIAM:*

     The district court has certified that the captioned appeal

has not been taken in good faith, pursuant to 28 U.S.C.

§ 1915(a)(3) and Fed. R. App. P. 24(a), and that Texas prisoner

Russell Eugene Galer (#315395) should not be allowed to proceed

in forma pauperis (“IFP”) on appeal.   Galer has filed a motion to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50904
                                 -2-

proceed IFP on appeal, a pleading which this court construes as a

motion challenging the district court’s certification decision.

Galer does not show why the bad-faith determination was erroneous

and has thus failed to satisfy the requirements of Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).   The appeal is

frivolous; the motion for IFP is DENIED; and the appeal is

DISMISSED.   5TH CIR. R. 42.2.